


110 HR 277 IH: To prohibit the use of amounts in a Members’

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 277
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To prohibit the use of amounts in a Members’
		  Representational Allowance to provide any vehicle which does not use
		  alternative fuels.
	
	
		1.Short TitleThis Act may be cited as the Congress
			 Leads by Example through Alt-fuel Resources Act or the CLEAR
			 Act.
		2.FindingsCongress finds the following:
			(1)The national average price of a gallon of
			 gasoline has doubled in the past 3 years.
			(2)The need to end
			 the Nation’s dependency on foreign oil is a vital component of homeland
			 security.
			(3)The world’s supply
			 of oil is limited and unstable, and therefore the need to develop new energy
			 technologies is pressing.
			(4)Alternative
			 sources of energy such as ethanol, hydrogen, and electricity have been proven
			 effective and efficient in powering passenger vehicles.
			(5)There have been
			 several pieces of legislation introduced in the House of Representatives to
			 address the growing problem of high gas prices and the need to utilize
			 alternative sources of energy.
			(6)Members of
			 Congress should follow their own example of setting forth legislation that
			 encourages the use of alternatively fueled vehicles.
			(7)In 2005 the total
			 cost of automobile leases for Members of Congress surpassed $1 million, and a
			 collective switch to alternative fuel vehicles, hybrid vehicles, or vehicles
			 powered by bio-fuels could potentially save American taxpayers thousands of
			 dollars annually.
			(8)The General
			 Services Administration has already purchased over 68,000 alternative fueled
			 vehicles for the use of Federal customers, more than any other organization in
			 the United States.
			3.Prohibiting Use of
			 Members’ Representational Allowance For Vehicles Not Using Alternative
			 Fuels
			(a)ProhibitionNo
			 portion of a Members’ Representational Allowance may be used to provide any
			 individual with a vehicle, including providing an individual with a vehicle
			 under a long-term lease, which is not an alternative fuel vehicle.
			(b)Alternative Fuel
			 Vehicles Described
				(1)In
			 generalIn this section, an alternative fuel
			 vehicle means any of the following:
					(A)A vehicle treated as an alternative fuels
			 vehicle by the Administrator of General Services under standards established by
			 the Administrator.
					(B)Any other vehicle
			 powered by alternative fuel or synthetic fuel.
					(C)Any other vehicle
			 powered in whole or in part by—
						(i)flexible-fuel operating systems;
						(ii)bio-fuel
			 operating systems;
						(iii)electrical
			 operating systems; or
						(iv)hybrid-electrical
			 operating systems.
						(2)Other
			 definitionsIn paragraph (1)—
					(A)the term
			 alternative fuel has the meaning given such term in section 301(2)
			 of the Energy Policy Act of 1992 (42 U.S.C. 13211(2));
					(B)the term bio-fuel means any
			 fuel containing any organic matter that is available on a renewable or
			 recurring basis, including agricultural crops and trees, wood and wood wastes
			 and residues, plants (including aquatic plants), grasses, residues, fibers,
			 animal wastes, municipal wastes, and other waste materials; and
					(C)the term synthetic fuel means
			 any fuel obtained from coal or from natural gas, or derived from resources such
			 as oil shale, tar sand, or waste plastics.
					(c)Effective
			 Date
				(1)In
			 generalSubsection (a) shall apply with respect to amounts
			 expended on or after the date of the enactment of this Act.
				(2)Treatment of
			 existing contractsIn the case of amounts expended under a
			 contract entered into prior to the date of the enactment of this Act,
			 subsection (a) shall first apply with respect to amounts expended during the
			 One Hundred Eleventh Congress.
				
